SULLIVAN, C. J.
This is an original proceeding brought by the plaintiff for a writ of prohibition to prohibit and restrain the defendant, who’ is secretary of state, from certifying to the several county auditors of the state a list containing-the names, postoffice address and party designation of the persons whose nomination papers have been filed with the defendant as secretary of state to be voted for at the primary election to be held August 30, 1910. A general demurrer to-the complaint was filed and the case was heard upon the demurrer.
The plaintiff contends that the law commonly known as the primary election law (Sess. Laws 1909, p. 196) in several of its sections is unconstitutional, and that it is so ambiguous and unintelligible as to make it unenforceable and for that reason is void; (2) that the provision of sec. 14 of said law,v whereby it is attempted to compel a voter to vote for a first | and second choice, is in violation of art. 1, sec. 19, of the con- | j stitution of the state of Idaho, which guarantees to every j J citizen free and lawful exercise of the right of suffrage; (3) that said primary election law is violative of the right of free speech as guaranteed by sec. 9 of art. 1 of the constitution of the state of Idaho, in that it restricts and limits the *489cost of traveling expenses and advertisement; and (4) that the provisions in regard to expenditures other than personal expenses at the commencement of the campaign are ambiguous, unintelligible and for that reason unenforceable; and (5) that it fails to provide for the nomination of precinct officers.

First and Second Choice, Constitutional.

The first contention of plaintiff goes to the provision of that part of sec. 14 of said primary election law that requires the voter to vote for a first and second choice, where there are more than two candidates for the same office, and refers to the instructions to be printed at the top of the ballot which; are as follows: “Instruction: Mark only your party ticket.” Vote for both first and second choice if there are more than twice as many candidates as there are positions.” It is first contended that if said provision requiring the voter to vote for a second choice were intended to be mandatory it violates the provisions of see. 19, art. 1 of the constitution of Idaho, which section is as follows: “No power, civil or military, shall at! any time interfere with or prevent the free and lawful exercise-of the right of suffrage.”
It is argued that to compel a voter to vote for a second choice, when there are more than two candidates for the same office — particularly when he has no second choice — would be violative of said provisions of the constitution, in that it would interfere with or prevent the free and lawful exercise of the right of such voter and compel him to vote for a second choice candidate when he did not wish to do so.
It has been well settled by a long line of decisions that the legislature has the power to make at least reasonable regulations in regard to the conduct of elections and the exercise of the right of suffrage. Under the contention of counsel the question arises whether said second choice provision un--reasonably interferes with the freedom of the elector in exercising that right. This contention is fully answered by the supreme court of Washington in the case of State v. Nichols, 50 Wash. 508, 97 Pac. 728. The court there had under consideration the primary election law of the state of Washing*490ton, and in that ease the same contention was made as the •one here under consideration, and the court said: “The elector has the utmost freedom of choice in casting his first choice ballot, though his choice will not avail him unless at least forty per centum of his party agree with him. It was entirely competent for the legislature to provide that a candidate receiving less than forty per centum of his party vote should not be deemed its nominee, and with such a provision in the law it was incumbent on the legislature to provide some other method of nomination whenever a candidate failed "to receive the required' vote at the primary. It might have provided a second primary, but a second primary would perhaps prove equally fruitless, unless the number of candidates ‘to be voted for were restricted. If the candidates to be voted 'for at the second primary were restricted to the two or three 'receiving the highest vote at the former primary, then all those who did not favor these particular candidates might -complain with equal justice that they were compelled to vote ."for candidates other than those of their choice. So long as voting is by ballot, an official ballot is a convenience, if not a necessity, and some authority vested somewhere in government must determine the names which shall appear on that ballot, and those names must necessarily be few in number; and, we repeat, any reasonable method prescribed by the lawmaking power which accomplishes this result must be sustained by the judicial department of government. The courts have no concern with its wisdom or policy. ’ ’
After a careful consideration of this question we conclude that said provision of the primary election law is not in con -j flict with said provision of the constitution and does not) abridge the freedom of the voter or interfere with his right of suffrage. The enactment of said provision was a reasonable exercise of the power of the legislature in said matter, U and not in conflict with any rights guaranteed an elector by i said provisions of the constitution. However, we think counsel misapprehends the force and effect of said constitutional provision. It is therein declared that no power, civil or military, shall at any time interfere with or prevent the free and *491lawful exercise of the right of suffrage. Those provisions evidently refer to officers, civil or military, being about the polls to meddle with or intimidate electors, and thus to interfere with and prevent them from the free and lawful exercise of the right of suffrage.
First cmd Second Choice — Mandatory.
Sec. 34 of said act provides as follows: “The person receiving a majority of the first choice votes at a primary as the candidate of a party for an office, shall be the candidate of that party for such office, and his name as such candidate shall be placed on the official ballot at the following election: Provided, That if no candidate shall receive a majority of the first choice votes, then in that event a canvass shall be made of the second choice votes received by the candidates for said office, and said second choice votes shall be added to the first choice votes received by each candidate for such office, and the candidate receiving the highest number of first and second choice votes shall be the nominee for such office of the party nominating him.”
It will be observed from the provisions of said section that where there are more than two candidates for the same office, the candidate receiving a majority of the first choice votes is elected as such candidate, but in case neither of the candidates receives a majority of the first choice votes, then the second choice votes of each candidate must be added to his first choice votes, and the one then having the highest number of first and second choice votes is declared elected as the nominee for such office whether he has a majority of the votes cast or not. The legislative intention is clearly apparent from those provisions that if possible each nominee should be selected by a majority vote, first by a majority of the first choice votes, and if that could not be done, then by a majority of the first and second choice votes added together; but in ease that no candidate had a majority of thé first choice votes or a majority of the first and second choice votes added together, then the candidate receiving a plurality of the first and second choice votes should be the nominee.
*492The clear intention of the legislature in enacting said primary election law was to take the matter out of the hands of party committees and conventions and place it in the hands of the voter and secure, if possible, an election by a majority vote, and if neithér candidate should receive a majority of the votes east, then the first and second choice votes should be added together, the one receiving the largest number to be selected as the candidate. In other words, it is apparent that the intention was to secure an election by a majority vote if possible, but in case no candidate should receive a majority of the first choice votes or a majority of the first and second choice votes added together, then, in order to prevent the nomination by a party committee or convention, it was provided that the candidate receiving the largest number or a plurality of the first and second choice votes should be elected, and thus preventing any possibility of a failure on the part of the people themselves to .select a candidate.
A construction of said act that might result in taking the nomination of many of the officers away from the electors, and place it in the hands of party committees and conventions would be contrary to the legislative intent; and in construing the provisions of said primary election law we have in mind the well-settled rules of statutory construction, one of which is very tersely stated in 2 Lewis ’ Sutherland on Stat. Const., 2d ed., see. 363, as follows: “Intent is the spirit which, gives life to a legislative enactment. In construing statutes, the proper course is to start out and follow the true intent-of the legislature, and to adopt that sense which harmonizes, best with the context and promotes in the fullest manner the apparent policy and objects of the legislature.” It is said by the same author at sec. 370 as follows: “When the words are not explicit, the intention is to be collected from the context; from the occasion and necessity of the law; from the mischief felt and the remedy in view, and the intention is to be taken or presumed according to what is consonant with reason and good discretion.”
The language used in said section 14 in regard to voting for a second choice is as follows: “Vote for both first and *493second choice if there are more than twice as many candidates as there are positions.” Said language is a command, ' and indicates a clear intention on the part of the legislature to require the voter, as a condition on which he might exer-, eise his first choice, that he also express his wish as to a second , choice in case of the contingency that no first choice selection ¡ be made. This is not an unreasonable regulation.
In the same section we find the following command: “Mark only your party ticket.” Is that language directory only! And again, “Do not vote for the same person for both first and second choice.” Can anyone reasonably imagine or contend that those provisions are merely directory and may be disregarded by the voter if he desires to disregard them? I think not. Can the voter under said last-quoted provision vote for the same person for both first and second choice and legally insist that his vote be counted? It requires a peculiar temperament to seriously contend that said provisions are merely directory, to be followed or not at the mere whim or caprice of the voter. Those are commands conveyed directly to the voter by being printed at the top of each ballot, and he must obey them or his vote will not be counted for any candidate where a second choice vote is required to be cast. If the legislature had not intended that candidates should be nominated by a majority vote if possible, they certainly would not have injected into said act the provisions for a second choice vote at all. The intention of the legislature which naturally results or is gathered from the context of the act, from the occasion and necessity of the law, from the mischief felt and the remedy in view, is too clear to be misunderstood. Said provision of the statute requiring the voter to vote for both a first and second choice, where there are more than two candidates for the same position or office, is mandatory and not unreasonable.
The language used in that part of sec. 14 last above quoted, wherein it provides that the elector must vote for both first and second choice, is as-follows: “Vote for both a first and second choice if there are more than twice as many candidates as there are positions.” The legislature evidently had in *494mind that there would often be more than two candidates for the same office, such as governor, lieutenant-governor, secretary of state, etc. They no doubt also had in mind that in the same election there might be more than one congressman, to be elected or more than one justice of the supreme court, and in county matters more than one representative from the-same county. For instance, some of the counties have three- or more representatives. In that ease there is more than one-position to be filled in the office of representative, and if there-are three representatives to be elected and more than sis candidates to fill those three positions, the elector must vote for-both a first and second choice; but if there were only six candidates to fill the three positions, the voter would not be required to vote for a second choice, as no second choice votes-, need be cast where there are not more than twice as many candidates- as there are positions to fill. So it is clear that, under said provision the voter is not required to cast a second' choice vote unless there are more than twice as many candidates as there are positions to fill; or in other words, more-than twice as many candidates for the same position as there-are selections to be made for that office.
We are also satisfied that it was the purpose of the legislature to require the voter to vote for both a first and second" choice candidate in order that his ballot may be complete and' his intention clear as to his choice of candidates for that particular office. Of course a failure to vote for either a first- or second choice candidate for any one office, where such is-required, would not affect or avoid the ballot except as to-that particular office. We therefore conclude that said provision of the law is mandatory, and that a voter must vote-for both a first and second choice candidate if there are more-than twice as many candidates as there are positions or offices, to be filled.

Expenditures of Candidates.

It is next contended that the provisions of said act in regard! to expenditures, other than for personal expenses, -are ambiguous, unintelligible, and for that reason unenforceable. Sec. 24 of said act is as follows: “No person shall, in order to» *495aid or promote bis own nomination to an office under tbe provisions of tbis law, directly or indirectly, bimself or-through any other person, give, pay, expend or contribute, promise to give, pay, expend or contribute any money or-other valuable thing or service, except for personal expenses.. The words, ‘Personal Expenses,’ as used in this law shall include only expenses directly incurred and paid by a candidate for traveling and for purposes properly incidental to. traveling, and for writing, printing and preparing for trans-. mission any letter, circular or other publication, not issued at regular intervals, whereby he states his position or views. upon public or other questions, for stationery and postage,. and for the necessary expenses in hiring halls, or other room for the purpose of holding public meetings to address the ■ voters and others upon public questions and matters relating • to his candidacy: Provided, that no candidate for nomination to any office at any primary held under the provisions of this . act shall expend for personal expense or at all in order to aid or promote his own nomination to such office, more than fifteen per cent of the yearly compensation or salary attached to such office.” And see. 25 is as follows: “Every candidate • for nomination under the terms of this act, or any amendment thereto shall not more than ten days after the day of ' holding the primary election at which he is a candidate, file an itemized statement in writing duly sworn to as to its cor- . rectness, with the officer with whom his declaration of candi- . dacy or other nomination paper is filed, setting forth each sum of money and thing of value or any consideration whatever, contributed, paid or promised by him or anyone for-him, with his knowledge or acquiescence for the purpose of securing or influencing or in any way affecting his nomination to said office. Said statement to set forth sums paid as personal expenses, and stating fully the nature, kind and character of the expenses for which the sums were expended separately and the party or parties to whom the sums were paid and the purpose for which such payments were made; and in this statement all sums or other considerations promised and not paid shall be included. Such statements when so filed . *496shall immediately be subject to the inspection and examination of any elector and shall be and become a part of the public records. ’ ’
It is contended that the definition of personal expenses in said sec. 24 forbids a person from expending more than fifteen per cent of the yearly compensation or salary of the office for which he is an aspirant. It is argued'that said provisions are contrary to the provisions of sec. 9 of art. 1 of our state constitution which is as follows: “Every person may freely speak, write and publish on all subjects, being responsible for the abuse of that liberty.” There is nothing in that contention. •
The provisions of the primary election law in regard to the expenditures of a person in aiding or promoting his nomination for an office in no manner conflict with said provision of the constitution. That law does not attempt to prevent a candidate from freely speaking, writing and publishing his views on all subjects.
It is also argued that said act is ambiguous in that it does not define when the expenses of a candidate begin, whether after acceptance of the nomination or before, and counsel contend that the expenses of a candidate, for which he is required to file an itemized statement under said act, do not begin until the candidate has filed his nomination paper with the proper officer or until after he has filed his acceptance of such nomination. Counsel cite State ex rel. Brady v. Bates, 102 Minn. 104, 112 N. W. 1026, 12 Ann. Cas. 105. That was a proceeding brought by the relator to oust the respondent from the office of sheriff because of the alleged violation of the corrupt practices act of the state of Minnesota. The alleged misconduct grew out of the following transaction: In the spring of 1906 the respondent Bates, then sheriff, one Miles and one Armstead were conspicuous candidates or possibilities for the Republican nomination for the next term as Sheriff of St. Louis county. Miles showed to Bates a letter which he claimed to have received from Armstead. The letter set forth that Armstead had great political strength with respect to the nomination for sheriff in the approaching *497primary election, that Armstead was not anxious to mix in the fight, and that if Miles would run, Armstead would stay out and do all he could to help him. The result of the interview was an agreement in words and figures as follows:
“Duluth, Minn., March 30, 1906.
“In return for $500.00 (five hundred dollars), one hundred of which has been paid and $400.00 (four hundred dollars) of which is to be paid on or before the last day of filing, I agree to file for the office of sheriff of St. Louis County before the coming election, and to withdraw from the fight on or before the last day of filing. I do this to keep out any opposition to Mr. Bates, and in order to split up the vote if any other candidate should get into the field.
‘‘ (Signed) JACK MILES. ’’
Respondent signed the contract and paid Miles at the time $75 and afterward $375 more. The further facts are fully set forth in said opinion, and on that state of facts the relator •applied for a writ of quo warranto. The opinion is by Jaggard, J. After stating the facts it is said:
“The essential question in this ease is whether or not the ■respondent, Bates, was a candidate for the office of sheriff ■of St. Louis county at the time at which he entered into the agreement with Miles. If he was then a candidate, within the meaning of the corrupt practices act, he would not be entitled to hold the office, and other questions would be presented. If he was not a candidate at that time, and was not within the prohibition or requirements of the corrupt practices act, then the relator is entitled to no relief.”
The court cites the corrupt practices act and also certain sections of the primary election law of the state of Minnesota, and says that the corrupt practices act plainly distinguishes between a “candidate for nomination to any elective office” •and a “candidate for any elective office.” Sec. 350 of the primary law of that state requires the filing of an affidavit •of expenditures by “a candidate for nomination or election to an elective office.” In discussing the question when a joerson under the direct primary system of that state becomes *498a candidate, under the primary law and the corrupt practices act, the court said:
“A party office-holder, under the direct primary system, passes through two similar preliminary stages: (1) Where, having filed his affidavit, he becomes a candidate for nomination by his party at a primary election. (2) Where he has been elected as his party’s nominee and is a candidate for election. In the ease of the nominee of a convention, the candidate files a list of his expenses, beginning with a date which the law does not fix, but which is determined in accordance with its general rules. It is apparently left to the candidate to fix that date in good faith, and perhaps at his peril. In ease of a nomination by direct primary election, the statute definitely prescribes the time, viz., when the eligible person files the affidavit of his intention. As to expenses after that date, he must file a verified statement, but as to those which were incurred before it he is not required so to do. Suppose an office-seeker spends money with the intention of becoming a candidate for nomination at the approaching primary election, but changes his mind and does not file. Must he make a verified statement of his expenses! Failing to do this, is he liable to prosecution for a misdemeanor? Clearly not. No more was the respondent required to make the statement of his expenditures anterior to the time at which he filed his affidavit and thus became a candidate.”
The court there holds under the laws of Minnesota that a candidate was not required to file an itemized statement of his expenditures to promote his nomination prior to the date of filing his affidavit of nomination; that under the laws of that state, after filing said affidavit, the party became a candidate for nomination and not before. The court in that case made the following observations:'
“This construction is subject to the objection that it might enable the office-seeker to expend large sums of money to help him secure a nomination, and, by filing as late as the law allows, to escape its penalties, and, in effect, to evade its provisions. The time of filing is, however, so long before the primary election, and that time so long before the actual *499election, as to make tbat evil seem remote. In ordinary experience, it is likely to occur tbat tbe advantage of publicity secured by filing early will overcome any disposition to delay filing with a view to reducing tbe expense to be reported, and candidates will continue to regulate tbeir filings with reference to considerations of general expediency. However this may be, it is for tbe legislature, and not for the courts, to remedy tbe imperfections which may arise in tbe administration of tbe law. We have to deal with it as it has been enacted. As enacted, we think tbat tbe candidate for nomination upon whom are imposed penalties by tbe corrupt practices act is, under tbe direct primary election law, a person who has filed his affidavit of intention, and has thereby become a candidate for nomination under its terms. Before he becomes such candidate, be is not within tbe provisions of tbe corrupt practices act.”
Tbe court there bolds tbat a person only becomes a candidate after be has filed bis affidavit, and tbat before be files such affidavit, so far as expenditures of money were concerned, be did not come within tbe provisions of tbe corrupt practices act of tbat state, and might spend any amount that be desired to in aid or promotion of bis nomination.
Tbe primary election law of this staté is different from the primary election law of Minnesota and tbe corrupt practices act of tbat state in some particulars. Tbe intent and purpose of the legislature in enacting said secs. 24 and 25 of tbe primary law was to prevent tbe large expenditures of money or property by a person, in aid or promotion of bis own nomination to any office under tbe provisions of said law. Tbe first sentence of said sec. 24 is as follows: “No person shall, in order to aid or promote bis own nomination to an office under tbe provisions of this law, directly or indirectly, himself or through any other person, give, pay, expend or contribute, promise to give, pay, expend or contribute any money or other valuable thing or service, except for personal expenses,” etc. And tbe last sentence of said section is as follows: “Provided, Tbat no candidate for nomination to any office at any primary held under tbe provisions of this act *500shall expend for personal expense or at all in order to aid or promote his own nomination to such office, more than fifteen per cent of the yearly compensation or salary attached to such office.”
It is clear that the legislature intended by the language there used that no person should be permitted to expend, to aid or promote his own nomination to an office, more than fifteen per cent of the yearly salary of such office, and he is prohibited from expending for personal expenses “or at all” in order to aid or promote his own nomination more than fifteen per cent of the yearly compensation of such office. A positive prohibition is thereby placed upon the expenditure in aid or promotion of the nomination of a person more than fifteen per cent of the salary for a single year. “Personal expenses” -are accurately defined in said sec. 24. But the law provides for other expenditures than those defined as personal. See. 6 provides that a fee shall be paid, or in lieu thereof a petition shall be filed on behalf of each candidate for office; and sec. 7 provides that the fee to be paid on behalf of any candidate in case no petition be filed asking for his nomination shall be, for any office with a salary of $300 or less, the sum of $2; and when such salary exceeds $300 per annum, an additional' sum equal to one per cent thereof on such excess. The law also provides the number of signatures-required for the nomination of a candidate by petition, and clearly contemplates that a nomination by payment of the fee requires an expenditure of money, and also a nomination by petition requires the expenditure of money, and so far as the expenditure of money by candidates is concerned, the entire provisions of said act in regard to the nomination of a candidate by the payment of a fee or by petition and the provisions for personal expenses must be construed together. The itemized statement required to be filed by the candidate by the provisions of see. 25 requires the candidate to set forth “each sum of money and thing of value or any consideration whatever, contributed, paid or promised by him or anyone for him, with his knowledge or acquiescence for the purpose of securing or influencing or in any way affecting his nomina*501tion to said office,” as well as tbe personal expenses defined by said sec. 24.
The candidate who pays the fee authorized by said law for his nomination must render an account of that in such statement. The candidate who has been nominated by petition must set forth an itemized statement of the expenditures he has made in procuring such petition and all other expenses connected therewith, as well as the expenses defined as “personal expenses” under the provisions of said sec. 24; and the candidate is prohibited from expending more than fifteen per cent of one year’s salary of the office sought, for all of said expenses above referred to, incurred to aid or promote his nomination.
The contention that! ‘ a person is not a candidate until after he files his nomination papers” and is not required to include in'the itemized statement of expenditures to be filed by him any items of expenditure that were contracted or paid prior to filing his nomination papers is directly against the plain intent of said law. It was suggested on the argument in favor of said contention that a person might expend a large amount of money in ascertaining whether he would be a candidate and finally conclude that he would not be a candidate. In such a case if the person did not enter the race for the office to the extent of having his name placed on the primary ballot or voted for at the election, he would not be required to render an account of the money so expended, and of course would not have to file an itemized statement of his expenditures. It is not intended to include persons who may be candidates all of the year around except on election day. It only applies to a man who finally submits his name to the voters on election day. Only candidates whose names are on the primary ticket for nomination or who become candidates by having their names written on the ballot are required to file such itemized statements. Said see. 24 provides that “No person shall in order to aid or promote his own nomination to an office,” etc. It does not say that “No candidate after he has filed his nomination papers shall,” etc.; but even if the word “candi*502date” instead of “person” were there used, the conclusion would be no different.
In State ex rel. Brady v. Bates, supra, where the court held that a person did not become a candidate until he filed his nomination papers, under the laws of Minnesota, the court said: “This construction is subject to the objection that it might enable the office-seeker to expend large sums of money to help him secure a nomination, and, by filing as late as the law allows, to escape its penalties, and, in effect, to evade its provisions. ’ ’ That statement seems to be weakened by the further statement of that court that the filing is made so long before.the election as to make the evil mentioned seem remote. The time under the Minnesota law was twenty days, and in our view not so remote as to prevent what the law was intended to prohibit. I am not in accord with that statement, for it is well known that candidates for nomination at primaries may expend thousands of dollars in promoting their nomination, and have their political machinery in such perfect running order that no further expenditure of money will be required after the nomination papers are filed to keep it running effectively until the last vote is east at the primary election. Under our primary election law nomination papers may be filed as late as thirty days before the date of the primary election, and to say that thirty days is so long a time as to make the evil attending such large expenditures of money “seem too remote” to be considered would seem to us childlike in its simplicity of belief and suggestion.
Under said primary law to hold that a person may legally expend thousands of dollars in promoting his nomination to an office so long as he does it prior to the date of filing his nomination papers would permit him to do just what said law was intended to prohibit him from doing. It was not the legislative intention to permit a candidate to debauch the electorate and press of the state, if it were possible to do so by a large expenditure of money, provided he did it thirty days before the primary election. The intention was to prohibit a large expenditure of money, or what is called a checkbook campaign, in procuring the nomination of any candidate, *503whether the expenditure is made either before or after the filing of his nomination papers. If a contrary construction were placed upon said law, truly might it be classed as a law for the rich man and not a poor man’s law as it was termed during its passage through the legislature.

When is a Person a Candidate?

The contention that a person is not a candidate until after Tie files his nomination papers is not in accord with the clear purpose and intent of the primary election law. It is provided among other things in see. 14 of said act that a blank space shall be provided under each official heading in order that a voter may write in the name of a candidate for any office. It is possible under that provision for a person to be nominated for an office who has not been nominated by paying the fee or filing a petition as required under the provisions of secs. 6 and 7 of said primary election law and whose name is not printed on the ballot. And in such a case the candidate thus selected must file an itemized statement of expenditures the same as a person whose name has been placed on the primary ballot by filing the required nomination papers and paying the fee or by petition.
As above stated, a person may be a candidate at a primary election whose name is not printed on the ballot. In that •case he must secure a sufficient number of electors who will write his name on the ballot on election day to accomplish his nomination. If he succeeds in that manner in securing a sufficient number of votes to nominate him, he will be entitled to have his name certified and placed on the official ballot at the ensuing general election. Such a person would nevertheless be a candidate for nomination and would have become amenable to the requirements of the law, and would no more be allowed to violate the penal provision of the primary law than the man whose name was legally printed ■on the ballot; still there would be as many opportunities open for the expenditure of money and making promises for the candidate whose name was not printed on the ballot as to the man whose name is printed on the ballot. The law was in*504tended to apply to all persons who may in any way be candidates to be voted for at the primary election and all such are-amenable to the provisions of the law. It is clear to us that a man is a candidate for an office at the time he begins to seek such office or lay his plans to procure the nomination for such office.
In Leonard v. Commonwealth, 112 Pa. 607, 4 Atl. 220, the court had under consideration the question of when a man became a candidate for an office under the provisions of the constitution and statutes of Pennsylvania, and in the course-of the opinion the court said:
“The word ‘candidate’ in the constitution is to be understood in its ordinary popular meaning, as the people understood it whose votes at the polls gave that instrument the-force and effect of organic law. Webster defines the word to-rnean ‘one who seeks or aspires to some office or privilege, or who offers himself for the same.’ This is the popular meaning of the word ‘candidate.’ It is doubtless the meaning-which the members of the constitutional convention attached to it, and the sense in which the people regarded it when they came to vote. We therefore say, in every-day life, ‘that a man is a candidate for an office when he is seeking such office. It is begging the question to say that he is only a candidate after nomination, for many persons have been elected to office who-were never nominated at all. We hold, therefore, that the defendant was a candidate for office within the meaning of' the constitution as well as the act of 1881. If, while such candidate, he was guilty of either bribery, fraud, or the wilful violation of -any election law, he comes directly within the terms of the constitutional provision.When laws are-made by a popular government, that is to say, ‘ a government of the people, by the people, and for the people,’ we may safely assume that words in a statute or a constitution are used in a sense in which the people who made the statute or-constitution understood them.As before observed, the-constitution must be construed liberally so as to carry out, and not defeat, the purpose for which it was adopted. If we give it the narrow construction claimed for it, a candidate *505for office might resort to all manner of bribery and fraud in procuring his nomination; yet if he conduct himself properly after his nomination, he could wholly evade the constitutional prohibition. This applies with special force to cases where a nomination is the equivalent to an election. In such instance the nominee may well be an honest man between his nomination and election, for he has no motive to be a rogue. ’ ’
So, under our primary election law a person is considered to be and is a candidate for an office when he begins to seek a nomination for that office, and if we give the narrow construction contended for by counsel to the term “candidate,” the very object and purpose of the statute would be defeated and a candidate for office might resort to all manner of bribery, promises and expenditures of money in procuring his nomination up to the time he filed his nomination papers, and if he should after that time not commit any bribery, not make any promises, and not make any expenditures of money in aid or promotion of his nomination, he would wholly evade the penal provisions of said statute; and as said in Leonard v. Commonwealth, supra, “This applies with special force to cases where a nomination is the equivalent to an election. In such instance' the nominee may well be an honest man between his nomination and election, for he has no motive to be a rogue.”
So under our primary election law, if a candidate were permitted to expend any amount of money he desired to expend prior to the date of filing his nomination papers, and only had to account for the money that he expended between the filing of said papers and the primary election, there would be no motive for him to violate the law.
A person seeking a nomination under our primary election law for an office becomes a candidate whenever he begins to lay his plans to aid or promote his nomination. Any other construction placed upon said act would be contrary to the letter as well as the spirit of said act, for the clear intention is to bring every person seeking a nomination at a primary election within the prohibitory provisions of said act just as soon as he does some overt act or thing in promoting his candidacy or in aid or promotion of his nomination. We therefore *506hold that a person who begins and continues to seek a nomination for a public office, under the provisions of said act, up to and including the day of the primary election, must file the itemized account provided for by said secs. 24 and 25, and is subject and amenable to the penal provision of said act.

Failure to Provide for Nomination of Precinct Officers.

It is contended that said primary election law makes no provision for the nomination of precinct officers and is defective in that regard. It is provided, among other things, in sec. 29 of said act as follows: “A county or state central committee may elect its chairman, secretary or other officer, and fill vacancies in said committee, and shall have the power to make its own rules and regulations, and prepare and announce party principles, and platforms, call platform conventions, elect delegates to platform conventions, county, state or national, provide for the election of such delegates otherwise, fill vacancies on the ticket, provide for the nomination of candidates to fill vacancies, or for offices not required to be nominated as herein specified, and may perform all other functions inherent in such organizations by virtue of law or custom, not inconsistent with the terms of this law, the same as if this law had not been enacted.”
That section conclusively provides a method for the nomination of precinct officers. It provides for the filling of certain vacancies and for the nomination of candidates to fill offices which are not required to be nominated under the provisions of said act. There being no provision for the nomination of precinct officers in said act, those officers may be nominated in any reasonable way that may be provided by the party organization. Thus said act leaves the nomination of precinct officers with the party county or precinct organizations and provides for such nominations in that way. There is nothing in said contention.
We therefore conclude that the provisions of said primary election law in regard to the voter being required to vote for a second choice, where there are more than twice as many candidates as there are positions to fill, are mandatory; that *507a failure to vote for a second choice would not invalidate the entire ballot but only so far as it applied to the candidate for an office where a second choice vote is required; that the persons or candidates for nomination at a primary election are required to file with the proper officer an itemized statement of their expenditures as provided by secs. 24 and 25 of said act covering and including all such expenses from the time such person or candidate began seeking such office or began laying his plans or doing some other overt act to aid or promote his nomination to the office sought by him, whether his name be placed upon the ballot by filing nomination papers and paying the proper fee or by filing his petition, or by procuring voters to write his name in the blank space left on the primary ballot for writing a candidate’s name thereon; and that said act makes ample provision for the nomination of precinct officers.
The alternative writ is quashed and the peremptory writ denied. No costs are allowed to either party in this proceeding.